SEARS, Chief Justice.
In January 2004, Lamar Gary Smith pled guilty in DeKalb County to felony murder and aggravated assault. He received a life sentence for felony murder and a ten-year concurrent sentence for aggravated assault. In January 2006, Smith filed motions to withdraw his guilty plea and for an out-of-time appeal, based on ineffective assistance of counsel. The trial court properly dismissed the motion to withdraw the guilty plea because it was not filed during the term of court in which he was sentenced on his plea.1 The trial court also properly denied the motion for an out-of-time appeal because Smith’s ineffective assistance of counsel claims could not be resolved by reference to facts appearing in the record.2 Smith’s claims must be developed in the context of a post-plea hearing.3 Accordingly, we affirm.

Judgment affirmed.


All the Justices concur.

*196Decided October 30, 2006.
Lamar G. Smith, pro se.
Gwendolyn Keyes Fleming, District Attorney, Leonora Grant, Assistant District Attorney, for appellee.

 Henry v. State, 269 Ga. 851, 853 (507 SE2d 419) (1998).


 Smith v. State, 266 Ga. 687 (470 SE2d 436) (1996).


 Heard v. State, 280 Ga. 348, 349 (627 SE2d 12) (2006).